MEMORANDUM **
Claudia Houston appeals pro se from the district court’s order denying her motion to reconsider in her action asserting claims under the Individuals with Disabilities Education Act. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion to reconsider. See Sch. Dist. No. 1J, Multnomah County, Or. v. AC & S, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court did not err by denying Houston’s motion to reconsider because she did not advance any viable ground for relief under either Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. See id. at 1263; see also Straw v. Bowen, 866 F.2d 1167, 1171-72 (9th Cir.1989) (construing a Rule 59 motion as a Rule 60 motion where it was not filed within 10 days of the judgment).
We lack jurisdiction to consider Houston’s challenges to the underlying judgment because the notice of appeal was filed more than thirty days after entry of the judgment, and her motion to reconsider did not toll the time to appeal from the judgment. See Fed. R.App. P. 4(a); Fed. R.Civ.P. 6(b)(2).
We grant Houston’s motion to file an appendix and deny her remaining motions and requests.
Houston’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.